Citation Nr: 1431041	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  08-15 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cognitive or acquired psychiatric disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1989 to September 1990, August 1991 to December 1991, and November 1997 to March 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was scheduled for a Travel Board hearing in February 2010.  However, he failed to report for this hearing and provided no explanation for his failure to report.  Therefore, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran was afforded a VA examination to address the etiology of his psychiatric disorder most recently in January 2012.  The examiner concluded that it was "most likely" that the Veteran's childhood diagnosis of ADHD was actually better accounted for by his current diagnosis of bipolar disorder.  The examiner believed the Veteran's bipolar disorder preexisted service.  However, he provided little in the way of supporting rationale for his conclusion that the bipolar disorder preexisted service and was not aggravated by service beyond its natural progression.  This was particularly confounding as the examiner initially stated that there was no evidence of aggravation but later suggested that the Veteran appeared to experience episodes of hypomania and depression in service, which were the core of his bipolar disorder.  Such intimates an increase of symptoms of what was found to be a preexisting disorder.

The Board finds that this opinion fails to provide the necessary medical evidence needed to decide the appeal.  As such, the claim must be remanded for an addendum opinion on whether the Veteran's bipolar disorder, or any other diagnosed psychiatric disorder, was caused or aggravated by service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ shall obtain an addendum opinion from the January 2012 VA examiner, if possible.  If such examiner is unavailable, then another appropriate examiner shall be assigned.  If the examiner deems that a new VA examination or any additional testing is necessary, efforts to conduct such examination and testing shall be undertaken.  

The following questions must be addressed: 

a. Is there clear and unmistakable (obvious, manifest, or undebatable) evidence that the Veteran had an acquired psychiatric disorder (bipolar disorder) that preexisted his active duty service?  Specify this evidence if it exists. Specifically discuss the Veteran's entrance examination. 

b. If it is determined that a psychiatric disorder (bipolar disorder) clearly and unmistakably preexisted service, is there is clear and unmistakable (obvious, manifest, or undebatable) evidence that the preexisting psychiatric disorder (bipolar disorder) was not aggravated beyond the natural progression of the condition?  The Veteran's complaints of a nervous stomach, lightheadedness, decreased memory, and a "foggy feeling" should be addressed.  Specifically discuss the earlier determination that the Veteran appeared to experience symptoms of hypomania and depression in service.

c. If there is insufficient evidence showing that a psychiatric disorder (bipolar disorder) preexisted service (i.e., a lack of clear and unmistakable evidence), is it is as likely as not (a 50 percent probability or greater) that the Veteran currently has a psychiatric disorder that had its onset in service or is otherwise etiologically related to his active service?  The examiner should also discuss the Veteran's reports of memory problems since exposure to chemicals in service.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

If the examiner diagnoses the Veteran with a personality disorder, s/he must state whether the Veteran also has an acquired psychiatric disorder that is superimposed upon the personality disorder.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After completing the above actions, the Veteran's claim of entitlement to service connection for a cognitive or acquired psychiatric disorder should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



